Citation Nr: 0905725	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  02-02 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected bronchial 
asthma.

2.  Entitlement to service connection for obesity, to include 
as secondary to service-connected bronchial asthma.

3.  Entitlement to service connection for acid reflux 
disability, to include as secondary to service-connected 
bronchial asthma.

4.  Entitlement to service connection for sleep phobia, to 
include as secondary to service-connected bronchial asthma.

5.  Entitlement to service connection for sexual impotence, 
to include as secondary to service-connected bronchial 
asthma.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sinus 
disability on a direct-incurrence basis.

7.  Entitlement to service connection for sinus disability as 
secondary to service-connected bronchial asthma.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

11.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from May 1977 to 
September 1980.

These matters arise from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A May 2001 rating decision denied 
entitlement to service connection for obstructive sleep 
apnea, entitlement to service connection for obesity, and 
entitlement to an increased rating for bronchial asthma.  
Those issues were previously before the Board in November 
2002 and were remanded for additional development.

A December 2004 rating decision denied entitlement to service 
connection for acid reflux disability, sleep phobia, sexual 
impotence, and sinus infections.

A February 2006 rating decision denied entitlement to service 
connection for hearing loss and tinnitus.  A notice of 
disagreement was received in October 2006, and a statement of 
the case was issued in December 2006.  The Board finds that a 
written communication received from the veteran in January 
2007 (as clarified by a March 2007 RO report of contact) 
constituted a substantive appeal on the hearing loss and 
tinnitus issues.

A July 2007 rating decision denied entitlement to a TDIU.


FINDINGS OF FACT

1.  Competent medical evidence fails to demonstrate that 
obstructive sleep apnea disability is etiologically related 
to, or chronically aggravated by, service or service-
connected bronchial asthma.

2.  Competent medical evidence fails to demonstrate that 
obesity is etiologically related to, or chronically 
aggravated by, service or service-connected bronchial asthma.

3.  Competent medical evidence fails to demonstrate that acid 
reflux disability is etiologically related to, or chronically 
aggravated by, service or service-connected bronchial asthma.

4.  The medical evidence does not reveal current chronic 
disability manifested by sleep phobia.

5.  The medical evidence does not reveal current chronic 
disability manifested by sexual impotence.

6.  An August 1982 RO decision denied entitlement to service 
connection for a sinus disability on a direct-incurrence 
basis.

7.  Evidence received subsequent to the August 1982 RO 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for sinus 
disability on a direct-incurrence basis, and raises a 
reasonable possibility of substantiating the claim.

8.  Competent medical evidence fails to demonstrate that 
sinus disability is etiologically related to, or chronically 
aggravated by, service or service-connected bronchial asthma.

9.  An August 1982 RO decision denied entitlement to service 
connection for bilateral hearing loss.

10.  Evidence received subsequent to the August 1982 RO 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for bilateral 
hearing loss disability, and raises a reasonable possibility 
of substantiating the claim.

11.  There has been no demonstration of current left ear 
hearing loss disability for VA purposes by competent clinical 
evidence of record.

12.  Right ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence of record to be etiologically 
related to service.

13.  Tinnitus was initially clinically demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be etiologically related to service.

14.  The medical evidence of record demonstrates that the 
veteran's bronchial asthma is characterized by FEV-1 no lower 
than 56 percent of predicted and FEV-1/FVC of no lower than 
56 percent of predicted; the veteran's asthma has not been 
shown to require monthly visits to a physician for 
exacerbations or at least three courses of corticosteroids 
per year.

15.  The veteran is service-connected for bronchial asthma, 
rated as 30 percent disabling; the combined service-connected 
disability rating is 30 percent.

16.  The competent clinical evidence of record fails to 
establish that the veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
disability.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated 
by active service, and is not proximately due to, or 
chronically aggravated by, service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310(a) (2008).

2.  Obesity was not incurred in or aggravated by active 
service, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310(a) (2008).

3.  Acid reflux disability was not incurred in or aggravated 
by active service, and is not proximately due to, or 
chronically aggravated by, service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310(a) (2008).

4.  Sleep phobia was not incurred in or aggravated by active 
service, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310(a) (2008).

5.  Sexual impotence was not incurred in or aggravated by 
active service, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310(a) (2008).

6.  The August 1982 RO decision that denied entitlement to 
service connection for sinus disability on a direct-
incurrence basis is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008).

7.  Evidence received since the August 1982 RO decision is 
new and material, and the veteran's claim of entitlement to 
service connection for sinus disability on a direct-
incurrence basis is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

8.  Sinus disability was not incurred in or aggravated by 
active service, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310(a) (2008).

9.  Evidence received since the August 1982 RO decision is 
new and material, and the veteran's claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

10.  Bilateral hearing loss disability was not incurred in, 
or aggravated by, active service, nor may it be presumed (as 
an organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2008).

11.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2008).

12.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic 
Code 6602 (2008).

13.  The criteria for entitlement to a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  Through August 2000, 
November 2002, July 2003, January 2004, June 2005, December 
2006, and May 2008 VA letters, the veteran received notice of 
the information and evidence needed to substantiate his 
claims.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  In the December 
2006 notice letter, the AOJ provided the veteran notice on 
effective date and disability rating elements.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for sinus disability on a direct-incurrence basis, 
the VCAA notice letters in this case have not been compliant 
with Kent V. Nicholson, 20 Vet. App. 1 (2006).  Such defects 
are presumed to be prejudicial.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  In light of the favorable 
decision to reopen the claim of entitlement to service 
connection for sinus disability on a direct-incurrence basis, 
any deficiency as to notice consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) is rendered moot.  As for 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss disability, the 
November 2005 VCAA notice letter is compliant with Kent V. 
Nicholson, 20 Vet. App. 1 (2006).

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  The May 2008 
letter provided the veteran with the notice required by 
Vazquez-Flores, supra.

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claims, the Board notes that 
a VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claims were readjudicated after such fully 
compliant notice was given, and Supplemental Statements of 
the Case were provided in August 2008.  The Board finds that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and 
that not withstanding Pelegrini, deciding this appeal is not 
prejudicial to him.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are private and VA medical records, as 
well as a record from the Office of Personnel Management 
(OPM).  The veteran has undergone VA examinations that have 
addressed the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The record also contains the veteran's written 
statements in support of his appeal.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claims.

Applicable Laws - Service connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for tinnitus and sensorineural hearing 
loss, as organic diseases of the nervous system, may be 
presumed, subject to rebuttal, to have been incurred or 
aggravated in service, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Prior to October 10, 2006, secondary service connection may 
be granted for a disability, which is proximately due to, the 
result of, or aggravated by, an established service-connected 
disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

In August 1982 the veteran was granted service connection for 
bronchial asthma.

I.  Sleep apnea

The veteran asserts that his sleep apnea is related to his 
service-connected bronchial asthma.

Medical records reveal that the veteran was diagnosed with 
sleep apnea disability in September 2000.

Following examination of the veteran in September 2000, a VA 
examiner stated that the veteran's sleep apnea was not 
related to his service-connected bronchial asthma.  Instead, 
the September 2000 VA examiner linked the veteran's sleep 
apnea to his obesity.

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's sleep apnea is causally 
related to his service-connected bronchial asthma disability.  
There is no opinion of record contrary to the September 2000 
VA examiner's opinion, and there has been no evidence 
indicating that the veteran's sleep apnea was chronically 
worsened by the service-connected bronchial asthma.

As for direct service connection, service medical records 
reveal no diagnosis or findings related to sleep apnea, and 
the veteran has not asserted otherwise.  There are no 
contemporaneous treatment records or other documented 
evidence of any findings or treatment for sleep apnea in 
service or within one year subsequent to service separation, 
and there is no medical opinion causally relating that 
disability to his military service.  As such, service 
connection for sleep apnea is not warranted.

II.  Obesity

The veteran asserts that his obesity is related to his 
service-connected asthma.  Medical records reveal that the 
veteran was first diagnosed with obesity in September 2000.

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's obesity is causally related to 
his service-connected bronchial asthma disability.  There is 
no medical opinion linking obesity to bronchial asthma, and 
there has been no evidence indicating that the veteran's 
obesity was chronically worsened by the service-connected 
bronchial asthma.

As for direct service connection, service medical records 
reveal no diagnosis or findings related to obesity.  The 
veteran's weight on a December 1976 enlistment examination 
was reported as 210 pounds.  An October 1979 service record 
noted that the veteran had lost weight, having gone from 192 
pounds to 165 pounds.  A May 1980 Medical Board report 
observed that the veteran had had a progressive weight loss 
of 30 pounds since May 1979, and further noted that the 
veteran had had the onset of anorexia since September 1979; 
the veteran's weight at the time of the May 1980 Medical 
Board was 165 pounds.  On a June 1982 VA examination, the 
first record of the veteran's weight subsequent to service, 
the veteran's weight was recorded as 210 pounds.  There are 
no contemporaneous treatment records or other documented 
evidence of any findings or treatment for obesity in service 
or within one year subsequent to service separation, and 
there is no medical opinion causally relating that disability 
to his military service.  As such, service connection for 
obesity is not warranted.

III.  Acid reflux

The veteran asserts that his gastroesophageal reflux disease 
(GERD) is related to his service-connected asthma.

Medical records reveal that the veteran was diagnosed with 
gastrointestinal disability in 1986.

Following examination of the veteran in September 2004, a VA 
examiner stated that the veteran's GERD was not related to 
his service-connected bronchial asthma.  The September 2004 
VA examiner further noted that her review of the medical 
literature failed to reveal a causal relationship between 
asthma and GERD.

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's gastrointestinal problems are 
causally related to his service-connected bronchial asthma 
disability.  There is no opinion of record contrary to the 
September 2004 VA examiner's opinion, and there has been no 
evidence indicating that the veteran's gastrointestinal 
disability was chronically worsened by the service-connected 
bronchial asthma.

As for direct service connection, service medical records 
reveal no diagnosis or findings related to gastrointestinal 
disability, and the veteran has not asserted otherwise.  The 
May 1980 Medical Board report specifically observed that the 
veteran had no history of gastrointestinal symptoms.  There 
are no contemporaneous treatment records or other documented 
evidence of any findings or treatment for chronic 
gastrointestinal disability in service, and there is no 
medical opinion causally relating that disability to his 
military service.  As such, service connection for acid 
reflux disability is not warranted.

IV.  Sleep phobia and Sexual impotence

After a thorough review of the evidence, the Board can find 
no indication that the veteran has current chronic disability 
manifested by sleep phobia or sexual impotence.  As a service 
connection claim requires, at a minimum, medical evidence of 
a current disability, the preponderance of the evidence is 
against the veteran's claim for service connection for sleep 
phobia and sexual impotence.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

V.  Sinus disability

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in July 2003), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

An August 1982 RO decision denied (in pertinent part) the 
veteran's request of service connection for sinus disability 
on a direct-incurrence basis.  Following notice to the 
veteran, with his appellate rights, in August 1982, no appeal 
was taken from that determination.  As such, the August 1982 
RO decision is final.  38 U.S.C.A. § 7105.  A claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  In July 2003 the veteran 
requested that his sinus disability claim be reopened.

The RO denied the veteran's claim in August 1982 on the basis 
that there was no diagnosis of a sinus disability.  The 
evidence added to the claims file subsequent to the August 
1982 RO decision includes a December 2003 private record 
reflecting a diagnosis of sinusitis.  As such, the Board 
finds that the December 2003 private record pertains to an 
unestablished fact necessary to substantiate the claim, and 
that it raises a reasonable possibility of substantiating the 
claim.  Hence, the additional evidence, when considered in 
conjunction with the record as a whole, is both new and 
material, and requires that the claim be reopened.

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for sinus disability on a direct-incurrence basis.  
The Board will now consider the claim on a de novo basis (as 
did the December 2004 rating decision).  The Board will also 
consider the claim for service connection for a sinus 
disability as secondary to service-connected disability.

In his July 2003 claim, the veteran asserted that his sinus 
disability is related to his service-connected asthma.  
However, the Board finds that the competent medical evidence 
fails to demonstrate that the veteran's sinus disability is 
causally related to his service-connected bronchial asthma 
disability.  There is no medical opinion linking sinus 
disability to bronchial asthma, and there has been no 
evidence indicating that the veteran's sinus disability was 
chronically worsened by the service-connected bronchial 
asthma.

As for direct service connection, other than a January 1980 
treatment record that noted sinus congestion, the other 
service medical records, including the May 1980 Medical Board 
Report, reveal no diagnosis or findings related to sinusitis.  
There are no contemporaneous treatment records or other 
documented evidence of any findings or treatment for 
sinusitis in service or within one year subsequent to service 
separation, and there is no medical opinion causally relating 
that disability to his military service.  In fact, a June 
1982 VA examination made a specific finding that the 
veteran's sinuses were normal, and chronic sinus disability 
was not shown until years following service.  As such, 
service connection for sinus disability is not warranted.

VI.  Hearing loss and Tinnitus

An August 1982 RO decision denied (in pertinent part) the 
veteran's request of service connection for bilateral hearing 
loss disability.  Following notice to the veteran, with his 
appellate rights, in August 1982, no appeal was taken from 
that determination.  As such, the August 1982 RO decision is 
final.  38 U.S.C.A. § 7105.  A claim which is the subject of 
a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  In August 2005 the veteran requested that 
this claim be reopened.

The RO denied the veteran's claim in August 1982 on the basis 
that there was no diagnosis of a bilateral hearing loss 
disability.  The evidence added to the claims file subsequent 
to the August 1982 RO decision includes an August 8, 2005 
private audiological record reflecting diagnoses of mild left 
and right sensorineural hearing loss.  As such, the Board 
finds that the August 2005 private record pertains to an 
unestablished fact necessary to substantiate the claim, and 
that it raises a reasonable possibility of substantiating the 
claim.  Hence, the additional evidence, when considered in 
conjunction with the record as a whole, is both new and 
material, and requires that the claim be reopened.

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for bilateral hearing loss disability.  The Board 
will now consider the claim on a de novo basis (as did the 
February 2006 rating decision).

The veteran asserts that he has hearing loss and tinnitus as 
a result of exposure to noise while serving as a sonar 
technician.  He also claims he was exposed to noise from 
weapons and small arms during training.  The veteran's DD 
Form 214 reflects that he received training as a sonar 
operator.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

The veteran's December 1976 service entrance examination 
noted that the veteran's ears were normal.  Audiometric 
findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not 
tested
15
LEFT
20
20
15
Not 
tested
5

The service medical records contain no complaints or 
treatment related to hearing loss or tinnitus.  The veteran 
did not undergo audiological testing other than the testing 
undertaken in December 1976.

August 1982 VA audiometric findings were, in pertinent part, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not 
tested
10
LEFT
10
10
10
Not 
tested
15

An August 9, 2005 letter from the veteran's private 
otorhinolarygologist noted that the veteran complained of 
constant tinnitus for several years, and had a history of 
loud noise exposure while in the Navy.  Private audiological 
testing on August 8, 2005, as interpreted by the examiner, 
revealed, in pertinent part, average hearing loss of 25 
decibels in both the right and left ears at 500 - 2000 Hertz.

At a January 2006 VA audiological examination, the veteran 
indicated that he was exposed to loud noise in the Navy, 
including engine noises, air tools, and sonar noises while 
serving as a sonar technician.  He further stated that 
occupational and recreational noise exposure were 
unremarkable.  The veteran asserted that he had tinnitus 
beginning in 1979-1980 and it was caused, according to the 
veteran, as a result of wearing improper head gear.  January 
2006 VA audiometric findings were, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
30
35
LEFT
25
25
25
30
30

The diagnosis included slight to mild left ear sensorineural 
hearing loss.  After noting and reviewing the veteran's 
military records, private records, and VA records, the 
January 2006 VA examiner stated that the veteran's hearing 
loss and tinnitus were not related to his military noise 
exposure.

A.  Right ear

As the veteran's right ear hearing thresholds were not shown 
to exceed 20 decibels at any level between 500 and 4000 
Hertz, normal right ear hearing was demonstrated on 
examination for enlistment into service, and the presumption 
of soundness on induction attaches as to right ear hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  

While the Board concedes that the veteran was exposed to 
noise during service, the veteran's service medical records 
are negative for any complaint, treatment, or diagnosis of 
right ear hearing loss.  There also is no objective evidence 
of right ear hearing loss until the August 2005 private 
audiological examination, and hearing loss disability for VA 
purposes until the January 2006 VA audiological examination.  
At any rate, there is no competent medical opinion linking 
current right ear hearing loss disability to service.  The 
veteran's private otorhinolarygologist simply noted military 
noise exposure, but did not link any hearing loss to such 
exposure.  Significantly, the VA examiner who performed the 
January 2006 audiological evaluation opined that right ear 
hearing loss disability was not caused or a result of his 
military service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  As 
such, the preponderance of the evidence is against service 
connection for right ear hearing loss disability.

B.  Left ear

As the veteran's left ear hearing thresholds were not shown 
to exceed 20 decibels at any level between 500 and 4000 
Hertz, normal left ear hearing was demonstrated on 
examination for enlistment into service, and the presumption 
of soundness on induction attaches as to left ear hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  

The Board notes that there has been no demonstration of 
current left ear hearing loss disability for VA purposes.  
Neither the private August 2005 audiogram, nor the January 
2006 VA audiological findings, reflect left ear hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  As such, the 
preponderance of the evidence is against service connection 
for left ear hearing loss.

C.  Tinnitus

The veteran's service medical records are negative for any 
complaint, treatment, or diagnosis of tinnitus, and there is 
no diagnosis of tinnitus until August and October 2005.  At 
any rate, there is no competent medical opinion linking 
tinnitus to the veteran's military service, and the January 
2006 VA audiological examiner opined that tinnitus was not 
caused or a result of his military service.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  As such, service connection 
for tinnitus is not warranted.

Conclusion to service connection claims

The Board has considered medical treatises submitted by the 
veteran in support of his contentions.  The articles, 
however, are too general in nature to provide, alone, the 
necessary evidence to show that the veteran suffers from the 
disabilities on appeal secondary to his service-connected 
asthma.  Sacks v. West, 11 Vet. App. 314, 316- 17 (1998).  
The medical treatise must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing hearing loss and tinnitus 
either in service or after service).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the veteran is not competent to say 
that any tinnitus or loss of hearing acuity experienced in 
service was of a chronic nature to which current disability 
may be attributed.  As a layman, the veteran simply does not 
have the necessary medical training and/or expertise to 
determine the etiology of his left ear hearing loss and 
tinnitus, or to opine whether he has chronic disability 
related to service-connected bronchial asthma.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VII.  Asthma

In August 1982 the veteran was granted service connection for 
bronchial asthma.  The veteran is currently rated 30 percent 
disabled for his service-connected asthma disability.  His 
claim for an increased rating for his service-connected 
bronchial asthma was received in August 2000.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The veteran is currently rated 30 percent disabled for his 
service-connected asthma disability.  Diagnostic Code 6602 
provides the rating criteria for bronchial asthma.  It 
provides for a 60 percent evaluation for FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  If 
FEV-1 is less than 40 percent predicted, or; FEV-1/FVC is 
less than 40 percent, or; there is more than one attack per 
week with episodes of respiratory failure, or required daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, then the 
disorder warrants an evaluation of 100 percent.  38 C.F.R. § 
4.97, Diagnostic Code 6602.  The explanatory comments in the 
Federal Register make clear, post-bronchodilation pulmonary 
function test results are to be used in evaluating the 
severity of the lung disease under the Schedule.  61 Fed. 
Reg. 46,720, 46, 723 (Sept. 5, 1996).

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006. VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  The Board 
notes that Diagnostic Code 6602 is not among the diagnostic 
codes noted under 38 C.F.R. § 4.96(d).  Further, a review of 
the regulatory changes which affect the current claim, 
reveals that all regulatory changes pertinent to this claim 
are non-substantive in nature, and merely interpret already 
existing law.

Initially, the Board notes that the medical evidence 
associated with the claims file indicates that the veteran's 
pulmonary function tests (on testing by VA, including in 
September 2000, July 2003, December 2005, and June 2007, and 
by a private examiner in April 2005) do not show values low 
enough to be between 40 and 55 percent predicted for FEV-1 or 
FEV-1/FVC.  For example, PFT results include: September 2000, 
showing FEV-1 of 82 percent predicted, and FEV-1/FVC of 72 
percent predicted; July 2003, showing FEV-1 of 77 percent 
predicted, and FEV-1/FVC of 72 percent predicted; April 2005, 
showing FEV-1 of 65 percent predicted, and FEV-1/FVC of 75 
percent predicted; December 2005, showing FEV-1 of 73 percent 
predicted; and June 2007, showing (pre-dilator) FEV-1 of 70 
percent predicted.  Therefore, the veteran's bronchial asthma 
disability does not warrant an increase to 60 percent 
disabled based on his pulmonary function test results.

The second way the veteran may establish a 60 percent 
evaluation for asthma is to show that he required at least 
monthly visits to a physician for required care of 
exacerbations.  The veteran has not asserted, and the record 
does not show, that he has required monthly visits for 
required care of bronchial asthma exacerbations.  At his 
December 2005 VA examination, the veteran did say that he had 
asthma attacks on a monthly basis, but said the attacks would 
resolve with aerosol therapy.  At his June 2007 VA 
examination, the veteran stated that he would seek treatment 
(antibiotic therapy) for bronchitis once every 2-3 months.  
Therefore, the Board finds that there is no evidence that the 
veteran required at least monthly visits to the VA medical 
center for treatment of asthma exacerbations, and an 
increased disability rating is not warranted under these 
criteria.

Finally, a veteran may be entitled to an increased disability 
rating if he has required at least three courses per year of 
systemic corticosteroids for his asthma.  At a July 2003 VA 
asthma examination, the veteran reported long-term steroid 
usage.  However, that same report listed his asthma 
medications as being only Advair, albuterol, Flonase, and 
Allegra.  A review of the medical evidence shows that his 
medications consist primarily of various inhalers such as 
albuterol which is not a systemic corticosteroid.  The Board 
notes that daily use of inhalator therapy is contemplated by 
the criteria for the 30 percent rating that has already been 
assigned. The veteran has alleged that he uses 
corticosteroids, but he does not present any specific 
information, and the claims file does not contain such 
information.  Accordingly, the Board concludes that an 
increase to a 60 percent rating under the rating criteria is 
not warranted.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The veteran's asthma disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by his bronchial asthma disability.  The 
evidence does not reflect that the veteran's asthma 
disability, alone, has caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

VIII.  TDIU

The veteran is service-connected for bronchial asthma, rated 
as 30 percent disabling; the combined service-connected 
disability rating is 30 percent.

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in December 2006, the 
veteran indicated that he had last worked full time in April 
2006 as a mail carrier for the U.S. Postal Service.  The 
veteran remarked that asthma, COPD, and sleep apnea prevented 
him from securing and maintaining substantially gainful 
employment.  He reported that he had completed high school 
and two years of college.  His training included electronics.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work 


experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

As the veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the veteran's combined 
disability rating is 30 percent), he does not satisfy the 
percentage rating standards for individual unemployability 
benefits.  However, consideration to such benefits on an 
extraschedular basis may be given.

In such an instance, the question then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the competent clinical evidence of 
record does not establish that the veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected bronchial asthma.  In this regard, the 
Board notes that a March 2006 record from the Office of 
Personnel Management (OPM) documents that the veteran had 
been found to be disabled from his position as a mail carrier 
due to nonservice-connected bilateral carpal tunnel syndrome.  
In an earlier letter, dated July 18, 2000, a private 
physician (M.H., M.D.) noted that the veteran was performing 
a sedentary job with the post office on restricted work duty 
because of shoulder and arm problems.

A June 2007 VA examiner stated, in pertinent part, as 
follows:

It is my opinion that since, as per [the 
veteran's] history, [the veteran] lost 
employment due to his dust exposure 
aggravating his symptoms of dyspnea, he 
is considered to have lost his job 
secondary to his service-connected 
asthma, but I think that he would still 
be able to obtain sedentary employment.  
His mild asthma should not prevent him 
from finding a suitable different 
employment.

The Board observes that the June 2007 VA examiner has stated 
that the veteran is capable of sedentary employment, and, 
further, stated that the veteran's asthma would not prevent 
him from finding employment.

While the veteran's private physician (D.W., M.D.) in a 
January 2004 letter has noted that the veteran's asthma does 
require that the veteran has a suitable environment (reduced 
dust and allergens, etc) to work in, no health professional 
has indicated that the veteran's asthma has caused him to be 
unemployable.

In conclusion, the competent evidence does not demonstrate 
that the veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
history, as a result of his service-connected disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for obstructive sleep apnea, to include as 
secondary to a service-connected disability, is denied.

Service connection for obesity, to include as secondary to a 
service-connected disability, is denied.

Service connection for acid reflux disability, to include as 
secondary to a service-connected disability, is denied.

Service connection for sleep phobia, to include as secondary 
to a service-connected disability, is denied.

Service connection for sexual impotence, to include as 
secondary to a service-connected disability, is denied.

New and material evidence has been received to reopen a claim 
for service connection for a sinus disability on a direct-
incurrence basis, and the appeal, to this extent, is allowed.

Service connection for sinus disability, to include as 
secondary to a service-connected disability, is denied.

New and material evidence has been received to reopen a claim 
for service connection for bilateral hearing loss, and the 
appeal, to this extent, is allowed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating in excess of 30 percent for bronchial asthma is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


